Name: 2001/762/Euratom: Commission Decision of 28 September 2001 on the conclusion of two cooperation agreements between the European Atomic Energy Community and the Russian Federation in the field of nuclear safety and in the field of controlled nuclear fusion (notified under document number C(2001) 2901)
 Type: Decision
 Subject Matter: character(0)
 Date Published: 2001-10-31

 Avis juridique important|32001D07622001/762/Euratom: Commission Decision of 28 September 2001 on the conclusion of two cooperation agreements between the European Atomic Energy Community and the Russian Federation in the field of nuclear safety and in the field of controlled nuclear fusion (notified under document number C(2001) 2901) Official Journal L 287 , 31/10/2001 P. 0023 - 0023Commission Decisionof 28 September 2001on the conclusion of two cooperation agreements between the European Atomic Energy Community and the Russian Federation in the field of nuclear safety and in the field of controlled nuclear fusion(notified under document number C(2001) 2901)(2001/762/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101(2) thereof,Having regard to the approval of the Council(1),Whereas:The two agreements between the European Atomic Energy Community and the Russian Federation in the field of nuclear safety and in the field of nuclear fusion must be concluded,HAS DECIDED AS FOLLOWS:Sole ArticleThe two agreements between the European Atomic Energy Community and the Russian Federation in the field of nuclear safety and in the field of controlled nuclear fusion are hereby concluded on behalf of the European Atomic Energy Community.Done at Brussels, 28 September 2001.For the CommissionPascal LamyMember of the Commission(1) See page 21 of this Official Journal.